EXHIBIT 21.1 TRANSATLANTIC HOLDINGS, INC. SUBSIDIARIES OF REGISTRANT Name of Corporation Jurisdiction ofIncorporation % of VotingSecuritiesOwned by itsImmediate Parent Transatlantic Reinsurance Company New York, U.S.A. 100 % Putnam Reinsurance Company New York, U.S.A. 100 %* Trans Re Zurich Zurich, Switzerland 100 %* Transatlantic Re (Argentina) S.A Argentina 100 %* Transatlantic Re (Brasil) Ltda Brazil 100 %* Transatlantic Polska Sp. z o.o. Warsaw, Poland 100 %* TransRe Germany GmbH Munich, Germany 100 %* TRC (PANAMÁ) S.A. Panama 100 %* Professional Risk Management Services, Inc Delaware, U.S.A. 100 % * The common stock is owned 100% by Transatlantic Reinsurance Company.
